DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made for this application filed on 10/30/2020 which is a 371 of PCT/US2017/65597 which claims priority from US provisional application 62/433,183 filed 12/12/2016. Claims 119-138 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 119-129, 131-are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 119-129, 131-138 encompass the term "payload". This term renders the claims to be indefinite as the metes and bounds of the term "payload" in the context of a biological system is broad and ambiguous. Applicants may amend the claim by incorporating the limitation of claim 130.
Furthermore the terms HEA3 and HEA4 are abbreviations that must be written out in their first occurrence.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 119-138 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a. Actual reduction to practice; b. Disclosure of drawings or structural chemical formulas; c. Sufficient relevant identifying characteristics such as:
		 i. Complete structure,  
		ii. Partial structure, 
		iii. Physical and/or chemical properties or 
		iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure; 
d. Method of making the claimed invention; e. Level of skill and knowledge in the art and
f. Predictability in the art.  	
While all of these factors are considered, a sufficient number for a prima facie case are discussed as they relate to the issues mentioned above. 
Claims 119-129, 131-138 encompasses a system for inducible expression of a genus of payload/polypeptides (including but not limited to a chimeric antigen receptor, a cytokine, a chemokine receptor, a chimeric cytokine receptor, and a microRNA according to claim 130) in a cell, the system comprising:
a) any first nucleic acid comprising a first promoter inducible by any drug, wherein the first nucleic acid is operably linked to a first polynucleotide encoding the genus of payload polypeptides with any structure; and
b) any second nucleic acid comprising a second promoter operably linked to a second polynucleotide encoding a transcriptional activator for the first promoter, wherein the transcriptional activator is selected from the group consisting of an HEA3 variant, an HEA4 or an HEA4 variant with any structure.

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
 
However as currently claimed, one of ordinary skill is not apprised that Applicant was in possession of the enormous genus of first promoter sequences that are inducible by any drug, the genus of second polynucleotides comprising any second promoter with any sequence or the genus of transcription factor variants derived of HEA3, HEA4 with any structure.
 "[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). 

	Claims 120 and 122 encompass the limitation that the expression of the payload is inducible or has an enhanced level by an amount of a drug less compared to in which the transcription factor is HEA3. However neither the specific type of drug and/or the amount of drug or the structure of the payload are recited in the claims. Thus one of skill cannot predict the amount and type of drug or the type of transcription factor used for comparing it with the induction level in a system in which the transcription activator is HEA3. Such comparisons would require extensive screening procedures using a genus of drug with different amounts. 
	Claim 121 recites that the drug is selected from tamoxifen, a metabolite of tamoxifen, an analog of tamoxifen, a salt of tamoxifen, a hydrate of tamoxifen, 4-hydroxytamoxifen, fulvestrant, an estrogen analog, and CMP8. However the claim is so broad that it encompasses a genus of payload molecules (polypeptides) or the structure of the transcription factors that are not fully described by any structure and function. Claims 123-129 do not describe the genus of payload polypeptide structures/function. Claim 130 recites that the payload is selected from a chimeric antigen receptor, a cytokine, a chemokine receptor, a chimeric cytokine receptor, and a
microRNA but lacks description of the structure of the chimeric antigen receptor, a cytokine, a chemokine receptor, a chimeric cytokine receptor. Furthermore the claim depends on claim 119 that does not describe the structure of the promoter, payload the variant transcription activators.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 

	Thus the specification lacks description of a system for inducible expression of a genus of payload comprising but not limited to any chimeric antigen receptor, any cytokine, any chemokine receptor, any chimeric cytokine receptor, and any microRNA in a cell, where the 
Therefore claims 119-138 are rejected as failing to comply with the written description requirement because the specification does not reasonably convey to one skilled in the relevant art that at the time the application was filed, Applicants were in possession of the full scope of claimed invention. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 119-138 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US10,266,592 with priority from WO2015/157432 Al (Jensen et al). 
Claims 119-138 encompasses a system for inducible expression of a genus of payload/polypeptides (including but not limited to a chimeric antigen receptor, a cytokine, a chemokine receptor, a chimeric cytokine receptor, and a microRNA according to claim 130) in a cell, the system comprising:
a) any first nucleic acid comprising a first promoter inducible by any drug, wherein the first nucleic acid is operably linked to a first polynucleotide encoding the genus of payload polypeptides with any structure; and
b) any second nucleic acid comprising a second promoter operably linked to a second polynucleotide encoding a transcriptional activator for the first promoter, wherein the transcriptional activator is selected from the group consisting of an HEA3 variant, an HEA4 or an HEA4 variant with any structure.
Jensen et al. a system for inducible expression of chimeric antigen receptor comprising: a) a first nucleic acid comprising a first promoter inducible by a drug, wherein the first nucleic acid is operably linked to a polynucleotide coding for a cytokine, a chemokine receptor, a polypeptide that regulates apoptosis, or a polypeptide that modulates checkpoint signaling; and b) a second nucleic acid comprising a second promoter operably linked to nucleic acid coding for a transcriptional activator for the inducible promoter (see claim 13 of Jensen). Furthermore paragraph [0012] of Jensen teaches a system for inducible expression of a chimeric antigen receptor (anticipates claims 119, 130) comprising a first nucleic acid comprising a first promoter inducible by a drug (anticipates claim 119(A)), where the drug can be tamoxifen and/or its metabolites (anticipating claim 121) wherein the first nucleic acid is operably linked to a polynucleotide coding the chimeric antigen receptor (anticipating claim 130) comprising a ligand binding domain, wherein the ligand binding domain is specific for a ligand, wherein the ligand is a tumor specific molecule, viral molecule, or any other molecule expressed on a target cell population, wherein the ligand can elicit recognition, modulation, inhibition, and/or elimination by a lymphocyte; a polynucleotide coding for a polypeptide spacer, wherein the spacer is optimized; a polynucleotide coding for a transmembrane domain; and a polynucleotide coding for an intracellular signaling domain; and a second nucleic acid comprising a second promoter operably linked to nucleic acid coding for a transcriptional activator for the inducible promoter (anticipating claim 119(B)). 
	With regards to the transcription activator at least paragraph [0084], [0144] and [0145] of WO2015157432A1 teaches that the system can employ a synthetic transcriptional activator which, in the presence of the drug (e.g. tamoxifen), binds a synthetic promoter upstream of a transgene to induce expression. In some alternatives, the transcriptional activator is TamR-tf (HEA3) which is a chimeric transcription factor composed of human subunits including the N-terminal DNA binding domain of Hepatocyte Nuclear Factor 1-alpha (HNF-la)(e.g. amino acids 1-281 of SEQ ID NO: 40) fused in frame to the mutant tamoxifen-specific ligand binding domain of the estrogen receptor ligand binding domain (ER-LBD), that is in turn fused to the p65 activation domain of NF-κΒ (p65) thus anticipates or in the alternative obvious over claim 123-125 in the instant application.  
	Claim 120 is drawn to a system that is inducible by an amount of the drug less than an amount of the drug in a system in which the transcriptional activator is HEA3, or the system has 
	However Jensen in paragraph [0086], [0146] teaches that additional changes to the transcriptional activator can be made to increase the properties of the transcription factor including, without limitation, altering one or more amino acids in the estrogen receptor ligand binding domain and/or altering one or more amino acids in the p65 transactivating domain. Altering amino acids in the estrogen receptor binding domain can provide for more specific binding of the drug to the transcriptional activator. An example of a transcriptional activator with altered amino acid sequence in the ER-LBD is shown in Table 11 (SEQ ID NO: 43 (which is HEA4 and is identical to SEQ ID NO: 4)). Mutations are made at amino acid position 400, 543, and 544 of SEQ ID NO: 40 (which is HEA3 identical to SEQ ID NO: 3) and that the transcriptional activator with altered sequence has increased affinity for tamoxifen or 4-OHT. Altering amino acids in the p65 transactivating domain can provide for increased expression of the transgene in the absence of activation of the transduced cells. Thus the limitation of claim 126 is anticipated or in the alternative obvious. SEQ ID NO: 3 and 4 and are identical to SEQ ID NO: 40 and 43 of Jensen et al. therefor are anticipated. 
	Claim 127 states that the first  promoter comprises the nucleic acid sequence set forth in SEQ ID NO: 23 which is a 7xHBD/mE1B promoter. 
	However paragraph [0083] of Jensen teaches that in some alternatives, an inducible promoter can be designed and/or modified to provide for a low level of basal activity, a high level of inducibility, and/or a short time for reversibility. In some alternatives, the inducible promoter is the 7xHBD/mElb promoter which is the identical promoter recited in claim 127.
a constitutive promoter thus anticipating or in the alternative being obvious over claim 128.
Jensen teaches that in some alternatives, the first nucleic acid further comprises a first vector and the second nucleic acid further comprises a second vector ([0017]) thus anticipated or is obvious over claim 129.
Claims 131-133, 136, and 137 are anticipated or in the alternative obvious because Paragraph [0255] and claims 13, 14, 10-23, 25 of Jensen et al in some alternatives encompass culturing the cells in the presence of anti-CD3 and/or anti-CD28, and at least one homeostatic cytokine until the cells expand sufficiently for use as a cell infusion. In some alternatives, culturing in the presence of anti-CD3 and/or anti CD28, and at least one homeostatic cytokine can be performed before or after the introduction of the system. Thus claims 131-133, 136, and 137 were anticipated or in the alternative obvious.
Claim 138 is anticipated in the alternative clearly obvious over Jensen et al because paragraph [0024] teaches a use of a host cell or a composition in combination with a drug that induces expression of a transgene in the host cell or composition for the treatment of cancer or a viral infection is provided. 
Therefore at the time of the instant disclosure, claims 119-138 were anticipated or in the alternative obvious over Jensen et al 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 119-138 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 11-25 of U.S. Patent No.10, 266,592 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 119-138 encompasses a system for inducible expression of a genus of payload/polypeptides (including but not limited to a chimeric antigen receptor, a cytokine, a chemokine receptor, a chimeric cytokine receptor, and a microRNA in a cell, the system comprising:
a) any first nucleic acid comprising a first promoter inducible by any drug, wherein the first nucleic acid is operably linked to a first polynucleotide encoding the genus of payload polypeptides with any structure; and
b) any second nucleic acid comprising a second promoter operably linked to a second polynucleotide encoding a transcriptional activator for the first promoter, wherein the transcriptional activator is selected from the group consisting of an HEA3 variant, an HEA4 or an HEA4 variant with any structure.
	Claim 1 in US 10. 266,592 B2 is drawn to a system for inducible expression of a chimeric antigen receptor comprising: a) a first nucleic acid comprising a first promoter, which is inducible by a drug, wherein the first promoter comprises the nucleic acid sequence of SEQ ID NO: 41, wherein the first nucleic acid is operably linked to a polynucleotide coding for a chimeric antigen receptor comprising a ligand binding domain, wherein the ligand binding domain is specific for a ligand, wherein the ligand is a tumor specific molecule, viral molecule, or any other a molecule expressed on a target cell population, and wherein the ligand can elicit 
	Furthermore in preferred embodiment of the patent the transcription activator used was an HEA3 or HEA4. 
Claims 131-138 are obvious over claims 17-20 of US 10,266,592 B. For example claim 
17 is drawn to a method for preparing a host cell comprising: a) providing a system 
of claim 1;  b) introducing the system into a T lymphocyte population;  and c) 
expanding the T lymphocyte population. Claim 18 is drawn to a method further comprising culturing the T lymphocyte population in the presence of anti-CD3 and/or anti CD28 antibodies and at least one homeostatic cytokine. Claim 19 is drawn to a method of claim 17, wherein the T lymphocyte population is CD8+ or CD4+. Claim 20 is drawn to a method of performing cellular immunotherapy in a subject having cancer or a viral infection comprising: a) administering a host cell comprising the system of claim 1 to said subject; and b) administering a drug that induces the first promoter of said first nucleic acid. Thus claims 17-20 are within the limitations of claims 131-138 in the instant application.


Relevant publication: Toniatti et al (Gene therapy progress and prospects: transcription regulatory systems. Gene Therapy (2004) 11, 649–657). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	September 30, 2021